
	
		I
		112th CONGRESS
		1st Session
		H. R. 3654
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2011
			Ms. Hochul introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To adopt technology allowing 9–1–1 call centers to
		  receive and respond to emergency text messages, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Allowing Local Emergency Response
			 Technicians to Accept Cellular Texts Act or the
			 ALERT ACT.
		2.9–1–1 text error
			 messageNot later than 1 year
			 after the date of the enactment of this Act, the Federal Communications
			 Commission, in coordination with the Secretary of Homeland Security, shall
			 complete a rulemaking requiring that if a consumer unsuccessfully attempts to
			 communicate with a public safety answering point by sending a text message to
			 9–1–1 using a commercial mobile service, the provider of the commercial mobile
			 service will respond to such consumer with an error message to ensure that the
			 consumer knows that the text message has not been received by the public safety
			 answering point and to instruct the consumer on proper steps to take to reach
			 emergency assistance.
		3.Advancing 9–1–1
			 technologyThe Secretary of
			 Homeland Security shall ensure that at least 10 percent of the Federal funds
			 awarded after the date of the enactment of this Act for emergency management
			 performance grants shall be used to test or implement equipment or services
			 allowing members of the public to send text messages to 9–1–1 for the purpose
			 of obtaining emergency assistance.
		4.DefinitionsIn this Act:
			(1)Commercial
			 mobile serviceThe term commercial mobile service
			 has the meaning given such term in section 332 of the Communications Act of
			 1934 (47 U.S.C. 332).
			(2)Emergency
			 management performance grantsThe term emergency management
			 performance grants refers to the grants authorized by section 662 of
			 the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 762).
			(3)Public safety
			 answering pointThe term
			 public safety answering point has the meaning given such term in
			 section 222 of the Communications Act of 1934 (47 U.S.C. 222).
			
